Ruffin, Judge.
In Ridgeview Institute v. Wingate,1 the Supreme Court reversed this Court’s holding in Division 2 of Wingate v. Ridgeview Institute.2 In Division 2, this Court ruled that the trial court erred in granting summary judgment in favor of Ridgeview Institute on Wingate’s claim of false imprisonment. This Court concluded that Ridgeview failed to adhere to OCGA § 37-7-22, which governs the right of a voluntary patient to discharge himself from a treatment facility. The Supreme Court, on the other hand, held that this Court misconstrued OCGA § 37-7-22, and that Ridgeview did, in fact, adhere to the requirements set forth in that Code provision. Therefore, we now vacate our earlier opinion as to Division 2 and adopt the opinion of the Supreme Court as our own.
Wingate further alleged that, in failing to follow proper procedures under OCGA § 37-7-22, Ridgeview violated the Georgia Fair Business Practices Act. The trial court granted summary judgment to Ridgeview on this claim. In Division 3 of this Court’s earlier opinion, we reversed the trial court based upon our interpretation of OCGA § 37-7-22.3 In light of the Supreme Court’s opinion, however, the trial court properly granted summary judgment on the Fair Business Practices Act. Accordingly, we vacate our opinion in Division 3 and affirm the trial court’s grant of summary judgment.

Judgment affirmed.


Pope, P. J., Andrews, P. J., Blackburn, P. J., Eldridge, Ellington and Mikell, JJ, concur.


 271 Ga. 512 (520 SE2d 445) (1999).


 233 Ga. App. 649 (504 SE2d 714) (1998).


 Id. at 652 (3).